DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 7/12/2021, in which claim(s) 1-23 is/are presented for further examination.
Claim(s) 1, 11 and 23 has/have been amended.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 11 and 23 has/have been accepted.  Support was found in at least [0110] and [0111] of the PG-Pub.

Response to Arguments
Applicant’s arguments with respect to claims 1-23, filed on 7/12/2021, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-23 under 35 U.S.C. 103, see the middle of page 11 to page 13 of applicant’s remarks, filed on 7/12/2021, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 5/19/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijayaratne et al., US 2014/0040197 A1 (hereinafter “Wijayaratne”) in view of Blakley, III et al., US 5,832,211 (hereinafter “Blakley”) in further view of McPherson et al., US 2007/0283443 A1 (hereinafter “McPherson”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 11 and 23
Wijayaratne discloses a method for synchronizing local user definitions of a local file storage system with global user definitions of a remote file storage system (Wijayaratne, said method comprising:

communicating with said remote file storage system (Wijayaratne, [0066], see establishing an internet connection with the local cloud server for synchronization), each of said global user accounts having access to at least one of a remote file system (RFS) hosted by said remote file storage system and said LFS (Wijayaratne, [0046] see remote file system [i.e., global user directory] initially created and synchronized with a local file system), 
receiving a user event including information indicative of a change made to an altered global user definition (Wijayaratne, [0058]-[0064], see generating remote and local changes known as events and sending these events to the corresponding local or remote file system for synchronization), 


said information indicative of said change includes an identifier uniquely associating said particular user with said change (Wijayaratne, [0091], see each event record in Events table includes an Event ID field, a Full Path field, a New Path field, a UQID field, a Path Type field, an Event Type field, a Timestamp field, a User ID field, a Stmtime field, a Size field, and a Flags field. A record is created in Events table for each event that occurs in an associated file system other than rename events [i.e., “said information indicative of said change…”]; and Wijayaratne, [0092], see Event ID is a key field of events table and includes data uniquely identifying each event record); and
said information indicative of said change includes data indicative of a particular change with respect to said uniquely associated particular user (Wijayaratne, [0091], see each event record in Events table includes an Event ID field, a Full Path field, a New Path field, a UQID field, a Path Type field, an Event Type field, a Timestamp field, a User ID field, a Stmtime field, a Size field, and a Flags field. A record is created in Events table for each event that occurs in an associated file system other than rename events [i.e., “said information indicative of said change…”]).
On the other hand, Blakley discloses maintaining a plurality of local user definitions associated with a plurality of local user accounts having access to a local file system (LFS) hosted by said local file storage system (Blakley, Col. 3, lines 61-67, see where the main data store [i.e., remote file storage system] maintains an information account for each of the plurality of clients that includes a user’s password, an information account for the password synchronization server that binds each of the plurality of secondary data stores with each of the plurality of clients, and an information account for each of the secondary data stores [i.e., local file storage system]);
said remote file storage system maintaining a global user directory comprising a plurality of global user definitions associated with a plurality of global user accounts, each of said local user definitions corresponding to one of said global user definitions (Blakley, Col. 3, lines 38-60, see providing password synchronization between a main/global registry/main data store [i.e., remote file storage system] and a plurality of foreign/secondary registries/secondary data stores; and Blakley, Col. 2, line 56-Col. 3, line 9, see the DCE registry as a single source of security to define and manage users); and
altering a corresponding one of said local user definitions based on said user event to synchronize said corresponding local user definition and said altered global user definition (Blakley, Col. 6, lines 11-41, see request to update password and propagating the password; Note: Applicant has not defined what aspect of the global user definition is altered.  In this case, the examiner is interpreting changing the password as altering the global user definition).  It would have been obvious to one of ordinary skill in the art before the effective 
On the other hand, McPherson discloses each of said local user definitions including a first permission definition allowing access by a particular user associated with said particular user account to a first subset of a plurality of data objects of said LFS but not other data objects of said LFS, said first subset including a plurality of data objects (McPherson, [0043] and [0044], see local domain groups; McPherson, [0071]-[0073], see each system user is associated with an access control list [i.e., user definition] denoting the user’s access privileges/permissions for files/all of the files in a directory [i.e., data object/plurality of data objects], see where each access control list can be mapped per resource such that each resource [i.e., or a group of resources is an LFS] has a list of access control entries from the access control lists, where, when each resource has its own access control list then the respective files at each resource will be on its access control list and not on another resource’s access control list);
said change including replacing a first global permission definition of said altered global user definition that allows access by said particular user to said first subset of said plurality of data objects of said LFS with a second global permission definition that allows access by said particular user to a second subset of said plurality of data objects of said LFS (McPherson, [0052]-[0055], see changing the memberships/permissions of roles and updating/propagating the member and permissions of roles in the system); and wherein
said step of altering a corresponding one of said local user definitions includes replacing said first permission definition with a second permission definition that allows access by said particular user to said second subset of said plurality of data objects of said LFS, said second subset being different from said first subset and including a plurality of data objects (McPherson, [0052]-[0055], see changing the memberships/permissions of roles and updating/propagating the member and permissions of roles in the system; McPherson, [0071]-[0073], see each system user is associated with an access control list [i.e., user definition] denoting the user’s access privileges/permissions for files/all of the files in a directory [i.e., data object/plurality of data objects], see where each access control list can be mapped per resource such that each resource [i.e., or a group of resources is an LFS] has a list of access control entries from the access control lists, where, when each resource has its own access control list then the respective files at each resource will be on its access control list and not on another resource’s access control list, where enabling a user’s membership/permission for 1 resource and disabling a user’s membership/permission for another resource fulfills the claim limitation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McPherson’s teachings to the combination of Wijayaratne and Blakeley.  A skilled artisan would have been motivated to do so in order to translate role-based authoring models for managing role based access control roles to resource authorization policies, see McPherson, [0006].  In addition, both/all of the references (Wijayaratne, Blakley and McPherson) disclose features that are directed to analogous art and they are directed to the same 
Claim(s) 11 and 23 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claims 11 and 23, the combination of Wijayaratne and Blakley discloses a local file storage system configured to synchronize local user definitions of said local file system with global user definitions of a remote file storage system (Blakley, Col. 3, lines 61-67, see where the main data store [i.e., remote file storage system] maintains an information account for each of the plurality of clients that includes a user’s password, an information account for the password synchronization server that binds each of the plurality of secondary data stores with each of the plurality of clients, and an information account for each of the secondary data stores [i.e., local file storage system]), said local file storage system compromising:
a hardware processor configured to execute code, said code including a set of predefined instructions for causing said hardware processor to perform an associated set of operations (Wijayaratne, [0067], see processing units);
a wide area network (WAN) adapter (Wijayaratne, [0067], see wide-area network adapter); and
memory for storing data and said code (Wijayaratne, [0067], see non-volatile memory).

Claims 2 and 12
wherein said plurality of local user accounts comprises a subset of said global user accounts (Blakley, Col. 6, lines 29-41, see DCE registry [i.e., all accounts] for all foreign registry servers X-Z [i.e., only the corresponding accounts in servers X-Z]).

Claims 3 and 15
With respect to claims 3 and 15, the combination of Wijayaratne, Blakley and McPherson discloses further comprising:
reading at least some headquarter (HQ) user definitions from a subscriber directory service maintained by a subscriber associated with said local file storage system (Blakley, Col. 6, lines 11-41, see DCE registry synchronization); and
providing at least some of said HQ user definitions to said remote file storage system (Blakley, Col. 6, lines 11-41, see DCE registry synchronization); and
wherein each of said local user definitions and at least some of said global user definitions correspond to ones of said HQ user definitions (Blakley, Col. 6, lines 11-41, see DCE registry synchronization).

Claims 4 and 16
With respect to claims 4 and 16, the combination of Wijayaratne, Blakley and McPherson discloses wherein said step of providing at least some of said HQ user definitions to said remote file storage system includes mapping said at least some of said HQ user definitions to a data structure associated with said global user definitions (Blakley, Col. 6, lines 11-41, see DCE registry synchronization).

Claims 5 and 17
With respect to claims 5 and 17, the combination of Wijayaratne, Blakley and McPherson discloses wherein said user event originates at said remote file storage system (Blakley, Col. 7, lines 32-59, see synchronization with a foreign registry).

Claim 6
With respect to claim 6, the combination of Wijayaratne, Blakley and McPherson discloses wherein said step of receiving said user event comprises:
establishing a persistent connection with a real time event delivery (RED) service (Wijayaratne, [0047] and [0048]; and Wijayaratne, [0066], see always on connection); and
receiving said user event from said RED service (Wijayaratne, [0058]-[0064]).

Claim 7
With respect to claim 7, the combination of Wijayaratne, Blakley and McPherson discloses further comprising:
generating a reply message responsive to receiving said user event (Blakley, Col. 7, line 60-Col. 8, line 12, see information/message exchanges); and
providing said reply message to said RED service (Blakley, Col. 7, line 60-Col. 8, line 12, see information/message exchanges).

Claim 8
further comprising:
receiving each of said local user definitions from said remote file storage system (Blakley, Col. 6, lines 11-41, see DCE registry synchronization); and
storing said local user definitions on said local file storage system (Blakley, Col. 6, lines 11-41, see DCE registry synchronization).

Claims 9 and 22
With respect to claims 9 and 22, the combination of Wijayaratne, Blakley and McPherson discloses further comprising receiving a second user event, said second user event being indicative of:
a new global user definition being created in said global user directory;
a user account associated with an existing global user definition being deactivated (McPherson, [0076], see deleting user role assignments); or
a password associated with one of said global user definitions being changed (Blakley, Col. 6, lines 11-41, see updating a password).

Claim 10
With respect to claim 10, the combination of Wijayaratne, Blakley and McPherson discloses wherein said remote file storage system is configured to:
provide an administrative user associated with said local file storage system access to said global user directory (Blakley, Col. 9, lines 12-27, see access control check), said administrative user having sufficient credentials to alter said global user definitions (McPherson, [0033], see application resource authorization policy is defined);
allow said administrative user to alter one of said global user definitions stored on said remote file storage system to define said altered global user definition (Blakley, Col. 9, lines 12-27, see access control check);
generate said user event responsive to said altered global user definition (Wijayaratne, [0058]-[0064], see changes that are made to a file system are called “events”); and
provide said user event to a real time event delivery (RED) service configured to deliver said user event to said local file storage system (Wijayaratne, [0047] and [0048], see steady-state, event-based synchronization to remain synchronized in near real-time; and Wijayaratne, [0066], see remote synchronizer communicating).

Claim 13
With respect to claim 13, the combination of Wijayaratne, Blakley and McPherson discloses wherein at least some of said global user accounts correspond to a second plurality of local user accounts corresponding to a second local file storage system remote from said local file storage system (Blakley, Col. 6, lines 29-41, see DCE registry synchronization).

Claim 14
With respect to claim 14, the combination of Wijayaratne, Blakley and McPherson discloses wherein at least one of said plurality of local user accounts and at least one of said second plurality of local user accounts correspond to a same one of said plurality of global user accounts (Blakley, Col. 6, lines 29-41, see DCE registry synchronization).

Claim 20
With respect to claim 20, the combination of Wijayaratne, Blakley and McPherson discloses wherein said local user state synchronizer is configured to generate said local user definitions responsive to receiving user events from said remote file storage system (Blakley, Col. 6, lines 11-41, see DCE registry synchronization).

Claim 21
With respect to claim 21, the combination of Wijayaratne, Blakley and McPherson discloses wherein said plurality of local user definitions comprises:
a user definitions file including a list of said local user definitions (Blakley, Col. 6, lines 11-41, see DCE registry synchronization); and
a shadow file including a list of encrypted passwords, each of said encrypted passwords corresponding to one of said local user definitions contained in said user definitions file (Blakley, Col. 7, line 60-Col. 8, line 12).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijayaratne in view of Blakley in further view of McPherson in further view of Geis, US 2015/0326454 A1 (hereinafter “Geis”).

Claim 18
Claim 18 incorporates all of the limitations above.  The combination of Wijayaratne, Blakley and McPherson discloses wherein said step of receiving said user event comprises:
receiving said user event from said RED service (Wijayaratne, [0058]-[0064]).
On the other hand, Geis discloses establishing a WebSocket connection with a real time event delivery (RED) service (Geis, [0025], see updating profile; and Geis, [0061], see WebSocket Protocol).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Geis’s teachings to the combination of Wijayaratne, Blakley and McPherson.  A skilled artisan would have been motivated to do so in order to aggregate, analyze and cross reference data for use in audience segmentation, profiling, targeting and personalized recommendations, see Geis, [0015].  In addition, both/all of the references (Wijayaratne, Blakley, McPherson and Geis) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing and managing distributed file systems.  This close relation between/among the references highly suggests an expectation of success.

Claim 19
With respect to claim 19, the combination of Wijayaratne, Blakley, McPherson and Geis discloses further comprising:
generating a reply message responsive to receiving said user event (Blakley, Col. 7, line 60-Col. 8, line 12, see information/message exchanges); and
providing said reply message to said RED service (Blakley, Col. 7, line 60-Col. 8, line 12, see information/message exchanges).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Baitalmal et al. for frameworks for synchronizing applications;
– Chandasekaran for sequence event processing using append-only tables; and
– Dary for retrieving historical object-related configuration data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: August 16, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152